Citation Nr: 0710478	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had service from September 1944 to November 1946.  
He died in November 2001; the appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The record reflects that the appellant was scheduled for a 
Travel Board hearing at the RO before a Veterans Law Judge in 
March 2007, but that she cancelled the hearing.


FINDINGS OF FACT

1.  According to a death certificate, the veteran died in 
November 2001, from ventricular tachycardia due to ischemic 
cardiomyopathy due to coronary artery disease.  Aortic 
stenosis was listed as an other significant condition 
contributing to death but not related to the cause of death.  

2. At the time of the veteran's death, service connection had 
not been established for any disabilities.

3. The record contains no indication that the veteran's death 
was proximately due to or the result of a service-connected 
disease or injury.






CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1138, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2002 and June 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the May 2002 and June 2004 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete her claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant initially received notice in May 2002, 
prior to the adjudication of the claim in November 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2002 and June 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, 
private medical treatment records, a VA medical opinion and 
correspondence from the appellant.  Notably, the appellant 
has not identified any further outstanding and relevant 
evidence in response to the May 2002 and June 2004 VCAA 
letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.          § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including the veteran's service 
medical records, VA examination reports, private treatment 
and hospital records, a medical opinion from a VA examiner 
and correspondence from the appellant.   

The appellant contends that the veteran contracted rheumatic 
fever during service which caused his heart condition which 
ultimately caused his death.  

The veteran died in November 2001.  The certificate of death 
shows that the immediate cause of death was ventricular 
tachycardia due to ischemic cardiomyopathy due to coronary 
artery disease.  Aortic stenosis was listed as an other 
significant condition contributing to death but not related 
to the cause of death.  At the time of the veteran's death, 
service connection had not been established for any 
disabilities.

The veteran's service medical records are negative for 
findings and/or diagnosis of a cardiovascular disorder.  The 
records show that he was treated for rheumatic fever.  

On VA examinations in January 1947 and February 1949, no 
residuals of rheumatic fever were found and the veteran's 
heart examinations were normal. 

The veteran underwent a VA examination in November 1977 and 
was diagnosed with hypertensive arteriosclerotic heart 
disease with infrequent angina pectoris and with history of 
positive treadmill test.



In support of her claim, the appellant submitted copies of 
articles pertaining to rheumatic fever and rheumatic heart 
disease.  Furthermore, the appellant submitted the veteran's 
numerous private medical treatment records from various 
hospitals and physicians over the years.  

The claims folder was reviewed by a VA physician in July 2006 
to determine whether rheumatic fever had contributed to the 
veteran's death.  The examiner indicated that the entire 
claims folder had been reviewed extensively.  He stated that 
a review of the medical literature indicated that the most 
common long-term sequelae of rheumatic fever, if there was 
any at all, would be in the form of mitral stenosis.  It was 
reported that the veteran's medical records did not indicate 
a diagnosis of mitral stenosis and mitral stenosis would not 
contribute significantly to an ischemic type of 
cardiomyopathy.  Essentially, the veteran did not have any 
evidence of a heart condition that was due to his rheumatic 
fever in the service.  The physician concluded that there 
were no residuals of any heart disease due to rheumatic fever 
that caused, contributed to, or materially hastened the 
veteran's death.  

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  The 
probative evidence establishes that the veteran's cause of 
death was ventricular tachycardia due to ischemic 
cardiomyopathy due to coronary artery disease.  The VA 
physician concluded that there was no relationship between 
the veteran's in-service rheumatic fever and his subsequent 
development of cardiovascular disease that resulted in his 
death.  No medical opinion or other competent medical 
evidence to the contrary has been submitted to support the 
appellant's contentions.  Cardiovascular disease was not 
manifest in service or within one year of separation from 
service.  A disability incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 
Consequently, service connection for the cause of death is 
denied.

Although the appellant asserts, in essence, that the veteran 
should be service-connected for the disorders causing his 
death, she is not qualified as a layperson to render medical 
opinions regarding the nature of the disability and any nexus 
between the cause of the veteran's death and military 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

 
ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


